DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation in claim 6 reciting “torque of the first pivot structure is greater than that of the second pivot structure”.  In the same way, the limitation of claim 7 reciting “torque of the third pivot structure is greater than that of the fourth pivot structure”.  Those limitations in the claims fails to comply with the enablement requirement.  How the torque on the first and/or third pivot structure is or could be greater than the torque of the second and/or fourth pivot structure?  How the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sirichai (US 2016/0366997) in view of Lee (US 2016/0134322).

    PNG
    media_image1.png
    242
    828
    media_image1.png
    Greyscale

Claim 1
Sirichai discloses a protective case (11) adapted for an electronic device, comprising a plurality of plates (24 and 25), each plate comprises an inner surface and an outer surface, recesses (defined by area pointed by 28 in figure 26c) is defined between the plates; pivotal axes (101 and 102 shown in the recesses) between the plates (see figure 13 and [0088]); and an inner covering layer (22), bonded to the inner surface of each of the plates and covering the recesses (see figure 26a and [0087]), wherein a side edge of the outer surface adjacent to the recesses comprises a chamfer (see figure 27), wherein a side edge (defined by portion of the protective case pointed by 14 and/or 17 as shown in figures 1-9) of the inner surface adjacent to the recess comprises a rounded corner.  Sirichai in alternative embodiment discloses hinge structures (34 or 63) disposed between the plate sections (see figures 28, 29, 42, and 43).  Sirichai does not disclose a pivot module, disposed in the recesses and connected to the plates, and an outer covering layer, bonded to the outer surface of each of the plates and covering the recesses.  However, Lee discloses a cover for an electronic device comprising plurality of plates (16 and 18) connected to each other by a hinge assemblies/pivot module (36 and 38) disposed in a hinged axis (20) (see figure 3).  Lee further discloses the hinge assembly/pivot module between the sections provides sufficient friction to 
Claim 2
Siricahi further discloses lateral recess (defined by recess in axis 102) and a longitudinal recess (defined by recess in axis 101) are defined between the plates (see figure 13).  Lee discloses hinge assemblies/pivot modules (36 and 38) disposed in hinged axis (20) (see figure 3).  After Sirichai is modified by Lee, first and second hinge mechanisms/modules would be disposed in the lateral recess and the longitudinal recess respectively.    
Claim 4
Sirichai does not disclose a measurement for the radius of the rounded corners.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have any desired measurement for the 
Claim 5
Siricahi further discloses plate (24) is utilized to be fixed on a rear surface of the electronic device (see [0087] and [0128]).
Claim 8
Sirichai does not disclose the angle of the chamfer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have any desired angle, i.e. between 75 ̊ to 85 ̊, for the chamfer as an obvious matter of design choice since it is not disclosed in the application that the angle for the chamfer solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any angle for the chamfer.  It is noted that the Specification does not disclose any criticality for the angle of the chamfer. 
Claim 9
Sirichai and Lee discloses a height of the chamfer being less than a thickness of the pivot module.  After Sirichai is modified by Lee the height of the chamfer would be smaller than the thickness of the pivot module.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sirichai (US 2016/0366997) and Lee (US 2016/0134322) as applied to claim 1 above, and further in view of Senatori (US 2016/0128439).
Lee discloses the thickness of the hinge mechanisms/pivot modules (36 and 38) being the same as the thickness of the plates (see figures 3 and 4).  After Sirichai is modified .  
Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.  Regarding applicant’s argument of the 112, first paragraph rejection for claims 6 and 7, the examiner points out that nowhere in the specification is a disclosure of how the applicant conclude that a “torque of the first pivot structure is greater than that of the second pivot structure”, as recited in claim 6, and a “torque of the third pivot structure is greater than that of the fourth pivot structure”, as recited in claim 7.  The examiner points out that no disclosure of any test or method to conclude the recited limitations in the claims.  The examiner raises the question how the torque of the first and third pivot structures is greater than the torque of the second and fourth pivot structures, and is not the opposite?  
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736